Citation Nr: 0215514	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for metatarsalgia, 
left foot, status post operative, with plantar calluses, 
currently rated as 10 percent disabling.

2. Entitlement to an increased evaluation for metatarsalgia, 
right foot, status post operative, with plantar calluses, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded 
for additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2. The veteran's left foot metatarsalgia with plantar 
calluses is manifested by no more than moderate 
disability, including functional limitation due to pain.

3. The veteran's right foot metatarsalgia with plantar 
calluses is manifested by no more than moderate 
disability, including functional limitation due to pain.


CONCLUSIONS OF LAW

1. The criteria for a disability rating for metatarsalgia, 
left foot, status post operative, with plantar calluses, 
in excess of 10 percent have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5279, 5284 (2002).

2. The criteria for a disability rating for metatarsalgia, 
right foot, status post operative, with plantar calluses, 
in excess of 10 percent have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5279, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159(b)).  The veteran has been notified in the 
April 1997, May 1997, March 1998, and October 1999 rating 
decisions, the November 1997 Statement of the Case (SOC), and 
the May 1998, July 2000, and May 2002 Supplemental Statements 
of the Case (SSOC) of what would be necessary, evidentiary 
wise, to grant the veteran's claims.  The notices sent to the 
veteran discussed the available evidence and informed him 
that increased ratings for his bilateral foot disability were 
being denied because a 10 percent rating was the maximum 
rating for metatarsalgia, and alternatively, the evidence 
failed to show moderately severe disability.  Additionally, 
the veteran was informed that an extraschedular rating was 
not warranted because the criteria for such an award had not 
been met.  The Board concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was sent a letter dated in March 2002 
that informed him of what evidence was needed to be gathered 
by the veteran and what evidence needed to be gathered by the 
RO.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran has 
not indicated that any other evidence is necessary to 
adjudicate his claims.  The RO gathered the veteran's service 
medical records and VA outpatient treatment records.  The 
veteran was provided VA examinations for his disabilities in 
February 1998 and February 2000.  The veteran has not 
indicated that there is other evidence available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disabilities.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that the veteran 
was diagnosed with multiple plantar tymos, both feet, in May 
1975.  He filed a claim seeking service connection for his 
bilateral foot disabilities and service connection was 
granted in a rating decision dated in January 1977.

The veteran underwent several surgeries on his feet including 
an Akin procedure to the left hallux in June 1993, an 
arthrodesis of the right second toe and right third toe in 
February 1993, and arthroplasties of toes two through four of 
the left foot in September 1993.  In April 1994 the veteran 
underwent a plantar flexor Austin bunionectomy of the left 
first metatarsal, a fusion of the left hallux interphalangeal 
joint, and an arthrodesis of the proximal interphalangeal 
joint of the left third toe.  In September 1996 the veteran 
underwent surgery consisting of elevating osteotomies of the 
left second and fourth metatarsals and the right third 
metatarsal.  The veteran had additional surgery in November 
1998 consisting of an arthrodesis of the first and fourth 
left interphalangeal joint and a bony resection of the left 
lateral fifth toe.  In April 1998 the veteran underwent 
surgery to remove screws from his left toes.

VA outpatient treatment notes dated from September 1996 to 
April 1997 indicate that the veteran was walking well without 
a limp but was still experiencing some pain and swelling post 
operatively.  The veteran reported that his pain was 
decreasing  and that he was going to physical therapy.  He 
also indicated that his calluses are less of a problem since 
surgery.  VA outpatient treatment notes dated from February 
1998 to September 1999 reveal that he had complaints of pain 
and tenderness.  He stated that he had a limp and had painful 
calluses.

The veteran underwent a VA examination in February 1998.  The 
veteran complained of difficulty walking due to foot pain.  
The examiner noted that the left great toe was mildly tender 
to palpitation.  There was no motion of the left great toe 
interphalangeal joint.  The MTP joint had 45 degrees of 
active and passive dorsiflexion.  Plantar flexion was to 
neutral.  The veteran was able to rise on his toes and heel 
standing was within normal limits.  The examiner noted a mild 
limp.  The diagnosis was status post multiple foot surgeries 
with difficulty walking prolonged distances.

The veteran has X-rays taken in January and February 1998.  
X-rays of the left foot in January 1998 revealed erosive 
arthritis involving interphalangeal joint of the proximal 
small toe and second metatarsal phalangeal joint.  X-rays of 
the right foot in February 1998 revealed chronic deformities 
involving the second through the fifth metatarsal necks with 
degenerative changes at the second MP joint.

The veteran underwent a second VA examination in February 
2000.  He complained of pain in his feet including a shooting 
pain at times with pain ranging from 2 to 7 on a 10-point 
scale.  The veteran stated that his pain was worse when 
walking without orthotics in his shoes.  The examiner noted a 
reduced range of motion in the left foot with 10 degrees of 
dorsiflexion and 5 degrees of plantar flexion.  There was 
pain on motion of the second and fifth metatarsophalangeal 
joints in the left foot.  Range of motion of the right foot 
was 10 degrees of dorsiflexion and 25 degrees of plantar 
flexion with some pain on motion.  There was pain on passive 
motion of the right metatarsal phalangeal joint hallux.  
There was no clawing or hammering noted in either foot and 
the feet and toes were in good alignment.  The examiner noted 
severe osteoarthritis in the right foot and degenerative 
arthritis in the left foot.  There was no evidence of non-
union of the toes.  The examiner noted functional limitations 
including difficulty walking prolonged distances or running.  
The examiner noted that the veteran walked without a limp and 
appeared to have no difficulty ambulating.  There was no 
atrophy noted.

VA outpatient treatment notes dated from May 2000 to October 
2001 indicate that the veteran continued to complain of foot 
pain and seek treatment for his feet.  He complained of 
shooting pain, painful calluses, and difficulty walking.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

There are several Diagnostic Codes that are relevant to 
disabilities of the feet and toes.  Diagnostic Code 5279 
applies to metatarsalgia and assigns a 10 percent rating for 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, DC 
5279 (2002).  This is the highest rating available under this 
Diagnostic Code, and the veteran already has a rating of 10 
percent for each foot, so DC 5279 does not provide the basis 
for any higher rating.

Diagnostic Code 5284 applies to other foot injuries and 
assigns a 10 percent rating for moderate disability, a 20 
percent rating for moderately severe disability, and a 30 
percent rating for severe disability.  38 C.F.R. § 4.71a, DC 
5284 (2002).  Loss of use of the foot is rated as 40 percent 
disabling.  Id.    The Board finds that the medical evidence 
establishes that the veteran's foot disability is moderate in 
both feet and that a 10 percent disability rating is 
warranted for each foot.  The veteran has some limitation of 
motion of the foot, his feet are tender and painful, and he 
has difficulty walking long distances or running.  The 
veteran does not have a limp noted on most of the clinical 
entries and examinations, and he can stand on his toes.  The 
VA examiner in February 2000 described the veteran's 
disability as "moderate".  The words "moderate" and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2002).  The Board 
finds that overall the evidence establishes that the 
veteran's bilateral foot disability is moderate and thus 
warrants a 10 percent disability rating under DC 5284.  
38 C.F.R. § 4.71a, DC 5284 (2002).  This evaluation takes 
into account the veteran's pain and loss of function of each 
foot.  See, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  It is the pain and loss of 
function of the feet that raise the disability to the level 
of moderate.

The evidence also shows that the veteran has arthritis in 
both feet.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated based 
on the limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. (DC 5200 
etc.).  38 C.F.R. § 4,71a, DC 5003 (2002).  When, however, 
the limitation of motion of the specific joint of joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint of groups of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  The medical evidence shows that there 
is X-ray evidence of arthritis of the toes in both feet.  The 
evidence of record further shows that the veteran has 
limitation of motion of the toes.  However, the Rating 
Schedule does not provide a diagnostic code for rating 
limitation of motion of a metatarsal joint.  There are 
Diagnostic Codes for rating amputation of the toes, however, 
the criteria for amputation of the toes are not met or 
approximated.  Thus, limitation of motion of the toes is not 
compensable under the Rating Schedule.  A 10 percent 
evaluation would be the maximum rate assignable for 
arthritis, since there is satisfactory evidence of painful 
motion of the toes.  Consequently, the Board concludes that a 
disability evaluation in excess of the current 10 percent is 
not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
DC 5003 (2002).

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application.  38 C.F.R. § 4.71a, DC 5278, 5282 
(2002).  The veteran does have a diagnosis of pes planus, but 
this is an entirely different disability than a disability of 
the toes, and is not shown to be linked to his service 
connected disability of metatarsalgia.  Therefore, Diagnostic 
Code 5276 is not for application.  38 C.F.R. § 4.71a, DC 5276 
(2002).  Weak foot, hallux valgus, and hallux rigidus have 
not been demonstrated and in any event 10 percent is the 
maximum disability evaluation under those Diagnostic Codes.  
38 C.F.R. § 4.71a, DC 5277, 5280, 5281 (2002).  There was no 
evidence of malunion of the tarsal or metatarsal bones, and 
therefore Diagnostic Code 5283 is not for application.  
38 C.F.R. § 4.71a, DC 5283 (2002).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his bilateral foot 
disability.  The veteran has not provided objective evidence 
that the service-connected bilateral foot disability provides 
a marked interference with his employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left foot metatarsalgia with plantar calluses, is denied.

Entitlement to a disability rating in excess of 10 percent 
for right foot metatarsalgia with plantar calluses, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

